La Jueza Asociada Oronoz Rodríguez
emitió la opinión del Tribunal.
(Regla 50)
La presente trata sobre una controversia procesal que surgió en el curso de la apelación de una sentencia en un caso criminal. En particular, debemos considerar si el Tribunal de Apelaciones puede, cuando ha autorizado la pre-paración de una transcripción estipulada de la prueba oral, requerirle a la parte apelante que presente su alegato sin antes conceder un término para que la parte apelada esti-pule el proyecto preparado de transcripción de la prueba oral. Por las razones que exponemos a continuación resol-vemos que no.
*661I
El 8 de junio de 2015, el Sr. Brian Carrero Rolstad (pe-ticionario) fue hallado culpable por infracción a los Arts. 93(a) del Código Penal, 33 LPRA see. 5142 (asesinato en primer grado), y 5.05 de la Ley de Armas de Puerto Rico, 25 LPRA sec. 458d (portación y uso de arma blanca). En la misma fecha fue sentenciado por ambos delitos a cumplir penas consecutivas de noventa y nueve años y seis años de reclusión, respectivamente.
El 7 de julio de 2015, el abogado de la Sociedad para Asistencia Legal (SAL) que representó al peticionario en primera instancia presentó un escrito de apelación ante el Tribunal de Apelaciones en el cual incluyó varios señala-mientos de error. Con el escrito de apelación, el abogado también presentó una moción en la que expuso que, a su entender, una transcripción de la prueba oral desfilada en el juicio era el método más adecuado para que el Tribunal considerara los señalamientos de error. Por ello, solicitó un término de sesenta días para preparar y presentar una transcripción de la prueba, la cual debía ser estipulada posteriormente por el Ministerio Público. El 17 de julio de 2015, el Tribunal de Apelaciones emitió una Resolución en la que concedió treinta días al peticionario para que some-tiera la transcripción de la prueba oral debidamente esti-pulada, así como el alegato de apelación.(1)
El 5 de agosto de 2015, la representación legal del peti-cionario compareció y explicó que la transcripción de la prueba oral no había podido ser completada. Añadió que la SAL no contaba con transcriptores externos y la transcrip-ción estaba siendo preparada por el propio personal de la oficina. Considerando que el juicio del peticionario había du-rado nueve días, solicitó un término adicional de sesenta días para presentar el proyecto de transcripción de la prueba.
*662Además, expresó preocupación por el plazo concedido en la Resolución de 17 de julio de 2015, ya que en ella se establecía un término simultáneo de treinta días para la preparación del proyecto de transcripción de la prueba, su estipulación por el Ministerio Público y la presentación del alegato de la defensa. Argüyó que esos términos debían ser consecutivos y no simultáneos, y solicitó que, una vez en-tregara el proyecto de transcripción de la prueba oral, se le concediera a la Oficina de la Procuradora General un plazo para examinarlo y estipularlo, luego del cual comenzara a transcurrir el término para la presentación del alegato de apelación. El Tribunal de Apelaciones, por su parte, dictó una Resolución el 19 de agosto de 2015 en la que concedió un término de treinta días para la presentación de ambos, la transcripción estipulada y el alegato.(2)
Posteriormente, el 24 de agosto de 2015, la representa-ción legal del peticionario presentó una nueva moción en la que se comprometió a terminar el proyecto de transcrip-ción de la prueba en el término de treinta días concedido y a entregarlo al Ministerio Público en el mismo plazo. No obstante, reiteró la solicitud para que se le concediera un término a la Oficina de la Procuradora General para eva-luar y estipular el proyecto de transcripción de la prueba, ya que, una vez entregada la transcripción, era esa Oficina la que estaría en posición de estipular u objetarla.
Además explicó que, al igual que sucede en la Oficina de la Procuradora General, el funcionamiento interno de la SAL está organizado de manera tal que el abogado que se encarga del caso a nivel apelativo no es el mismo que lo litigó en primera instancia, por lo que la transcripción es-tipulada de la prueba oral resulta indispensable para que el abogado apelativo pueda familiarizarse a fondo con la prueba y discutir en el alegato los señalamientos de error. Por ende, solicitó que el término para presentar el alegato *663de la defensa comenzara a transcurrir, una vez la trans-cripción de la prueba oral fuera estipulada. El Tribunal de Apelaciones declaró “sin lugar” la moción.
El 15 de septiembre de 2015, la División de Apelaciones de la SAL compareció ante el foro intermedio e informó que el abogado de la SAL que representó al peticionario en pri-mera instancia había concluido la transcripción de la prueba —la cual constaba de 586 páginas— y la había en-tregado al Ministerio Público el 8 de septiembre de 2015, es decir, en el término concedido. Explicó que en esa misma fecha el abogado le hizo llegar a la División de Apelaciones de la SAL una copia del proyecto de transcripción. No obs-tante, en vista de que el Ministerio Público aún no lo había estipulado, solicitó que se prorrogara la fecha para la pre-sentación del alegato, el cual, de otro modo, tendría que presentar antes del 19 de septiembre de 2015, conforme con la Resolución anterior del Tribunal de Apelaciones.
También indicó que en la Secretaría del Tribunal de Apelaciones le habían informado que los autos originales del caso aún no habían sido elevados por el Tribunal de Primera Instancia, por lo que adujo que el recurso no es-taba perfeccionado. Solicitó, pues, que se ordenara la ele-vación de los autos originales, se estableciera un término para que el Ministerio Público estipulara el proyecto de transcripción de la prueba oral y se le concediera un plazo razonable para la presentación del alegato.
El 18 de septiembre de 2015, el Tribunal de Apelaciones notificó una Resolución en la cual concedió un término im-prorrogable de veinte días para la presentación del alegato de la defensa. Advirtió que de incumplir procedería a resolver el caso sin el beneficio de la transcripción.(3)
*664De esta Resolución recurrió el peticionario ante este Tribunal mediante escrito de certiorari y presentó, además, una moción en auxilio de jurisdicción en la que solicitó la paralización de los procedimientos en el foro recurrido. En su Petición de certiorari argüyó que:
Erró el Tribunal de Apelaciones al dar un término improrro-gable al apelante para presentar su alegato a pesar de que la transcripción no ha sido estipulada por la parte contraria y no se ha elevado el expediente de apelación.
Erró el Tribunal de Apelaciones al resolver que, de no cumplir con el término improrrogable brindado, procederá a resolver el caso sin el beneficio de la transcripción a pesar de que dicha transcripción se encuentra en manos del Ministerio Público y el apelante está en espera de que la misma sea estipulada. (Énfasis suprimido).(4)
Este Tribunal declaró “con lugar” la moción en auxilio de jurisdicción y paralizó los procedimientos en el Tribunal de Apelaciones. Asimismo, concedimos un término a la Ofi-cina de la Procuradora General para que se expresara con relación a los señalamientos de error. En cumplimiento de nuestra orden, la Oficina de la Procuradora General com-pareció y expresó no tener objeción a lo solicitado en mate-ria procesal por el peticionario.(5)
*665Con el beneficio de ambas comparecencias, procedemos a resolver esta controversia procesal al amparo de la Regla 50 del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B.
I — I
 La Regia 29 del Reglamento del Tribunal de Ape-laciones, 4 LPRA Ap. XXII-B, dispone que cuando una parte apelante considere que para atender adecuadamente sus señalamientos de error el Tribunal de Apelaciones debe examinar la prueba oral presentada en el juicio, la parte podrá exponer esa prueba mediante una transcripción, una exposición estipulada o una exposición narrativa.(6)
Con respecto a la transcripción de la prueba oral, el inciso (C) de la Regla 76 del referido Reglamento, 4 LPRAAp. XXII-B, permite recurrir a una transcripción estipulada, método en el cual el apelante utiliza su propia grabación de los procedimientos en primera instancia para preparar la transcripción de la prueba desfilada.(7) Esta alternativa requiere que la parte apelada estipule que la transcripción es una reproducción fiel de la prueba oral que fue presentada. El inciso (C) de la Regla 76, supra, no establece el término en el cual el proponente debe completar la transcripción y la parte apelada estipularla, pero en el inciso (E) de esta regla se le reconoce discreción al Tribunal de Apelaciones para fijar los plazos de cumplimiento, *666de conformidad con el eficiente trámite apelativo y el dere-cho de las partes.(8)
De otro lado, en el inciso (A) de la Regla 77 (4 LPRA Ap. XXII-B) se dispone que en las apelaciones criminales el expediente de apelación consistirá del expediente original del Tribunal de Primera Instancia, al cual se le unirá la reproducción de la prueba oral preparada en aquellos casos en que ello haya sido autorizado. H.A. Sánchez Martínez, Derecho procesal apelativo, San Juan, Ed. Lexis-Nexis de Puerto Rico, 2001, pág. 588. Asimismo, este inciso aclara que el expediente de apelación debe ser elevado al Tribunal de Apelaciones en los treinta días a partir de la presentación del escrito de apelación, aunque le reconoce discreción al Tribunal de Primera Instancia para prorrogar —con o sin moción o notificación a esos efectos— el término para elevar el expediente por un período no mayor de sesenta días adicionales.(9) Id., págs. 590-591.
Por último, la Regla 28 (4 LPRA Ap. XXII-B), la cual versa sobre el contenido de los alegatos en los casos criminales, establece en su inciso (A) que, de ordinario, la parte apelante deberá presentar su alegato en el término de treinta días desde la fecha en que sea elevado el expediente de apelación, salvo que el Tribunal de Apelaciones disponga de otra forma.(10)
*667I-1 HH I — I
De la anterior exposición surge que el procedimiento para admitir una transcripción estipulada de la prueba oral consta de una primera parte en la que el proponente transcribe la prueba desfilada en el juicio, y una segunda en la que la parte apelada tiene la oportunidad de revisar el proyecto de transcripción preparado y estipularlo como correcto u objetar cualquier inconsistencia en su contenido. Una vez la transcripción de la prueba ha sido estipulada, es que el apelante presentará su alegato, en el cual podrá fundamentar sus señalamientos de error haciendo referen-cia a la prueba oral estipulada. De otro modo, se le estaría exigiendo a este último que argumente sus planteamientos a base de una transcripción que está sujeta a cambiar.
Por lo tanto, en los casos en que se autorice la reproduc-ción de la prueba oral por vía de una transcripción estipu-lada, el Tribunal de Apelaciones dispondrá un término para que la parte proponente prepare la transcripción; otro término para que la parte apelada examine el proyecto de transcripción y decida si lo estipula o lo objeta, y uno posterior para que, una vez la transcripción esté estipulada, la parte apelante presente su alegato de apelación.(11)
El Reglamento del Tribunal de Apelaciones le reconoce discreción y le provee flexibilidad a ese foro para tramitar los recursos ante sí de manera ágil y eficiente. 4 LPRAAp. XXII-B, R. 2 y 8. No obstante, el ejercicio de esa discreción no puede tener el efecto de perjudicar el derecho a apelar de las partes, para cuya garantía fue creado precisamente el Tribunal de Apelaciones. Art. 4.002 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 21-2003 (4 LPRA sec. 24u); Pueblo v. *668Rodríguez Ruiz, 157 DPR 288, 294 (2002). La discreción judicial, instrumento esencial al que continuamente recu-rren los jueces en el desempeño de sus funciones, está inexorablemente ligada a nociones de razonabilidad, según el contexto particular en el que ésta se ejerza. García v. Padró, 165 DPR 324, 335 (2005); Pueblo v. Ortega Santiago, 125 DPR 203, 211 (1990). Así pues, aquella determi-nación discrecional que transgreda ese marco de razonabi-lidad constituirá un abuso de discreción. Pueblo v. Rivera Santiago, 176 DPR 559, 580 (2009); García v. Padró, supra, pág. 335.
En el presente caso, erró el Tribunal de Apelaciones al no conceder un término para que el Ministerio Público examinara el proyecto de transcripción de la prueba oral, una vez éste fue entregado por la representación legal del peticionario. Asimismo, procedió de forma irrazonable al requerir que el peticionario presentara su alegato, so pena de resolver sin el beneficio de la transcripción de la prueba, aun cuando esta no había sido estipulada por el Ministerio Público. Al así actuar, y exigirle al peticionario que preparara su alegato utilizando un proyecto de transcripción que no era final y cuya estipulación en ese momento estaba fuera de su control, el Tribunal de Apelaciones abusó de su discreción. “Es regla dorada de hermenéutica judicial, que las disposiciones de una ley [o de un reglamento] deben ser examinadas e interpretadas de modo que no conduzcan a resultados absurdos, sino a unos armoniosos”. Pueblo v. Zayas Rodríguez, 147 DPR 530, 548 (1999) (citando de Pardavco, Inc. v. Srio. de Hacienda, 104 DPR 65, 71 (1975)).
Al resolver de esta forma, no podemos hacer abstracción de la diligencia exhibida por la representación legal del peticionario, que oportunamente le transmitió al Tribunal de Apelaciones las dificultades encontradas para cumplir con el plazo simultáneo que le fuera impuesto para la pre-paración del proyecto de transcripción de la prueba, su es-*669tipulación y la presentación del alegato.(12) Una vez le re-mitió el proyecto de transcripción al Ministerio Público, el peticionario le solicitó nuevamente al Tribunal de Apelacio-nes que estableciera un término en el cual la transcripción debía estipularse y un término consecutivo para presentar el alegato de apelación.
Esta solicitud, además de ajustarse al trámite ordenado al que hemos hecho referencia, no tenía el efecto de dilatar los procedimientos o causar algún perjuicio ya que, de to-dos modos, el Tribunal de Apelaciones no podía resolver la controversia hasta tanto se perfeccionara el recurso me-diante la elevación de los autos originales por el Tribunal de Primera Instancia. Este hecho, pues, enfatiza el abuso de discreción en el que incurrió el foro intermedio al exigir que se presentara el alegato de apelación sin que se hu-biera estipulado la transcripción de la prueba oral.

<

En atención a la discusión que antecede, se expide el auto de “certiorari” al amparo de la Regla 50 de este Tribunal, supra, y se deja sin efecto la Resolución recurrida del foro intermedio. Se devuelve el caso al Tribunal de Apela-ciones para que continúen los procedimientos en conformi-dad con lo aquí expuesto.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo no intervinieron.

 Esta Resolución fue notificada el mismo día, por lo cual el término vencía el 16 de agosto de 2015.


 Esta Resolución, fue notificada el mismo día, por lo cual el término concedido vencía el 19 de septiembre de 2015.


 La Resolución decía como sigue:
“Examinada la ‘Moción de Reconsideración Urgente y Solicitud de Término Adi-cional’ presentada el 15 de septiembre de 2015 por la parte apelante; se le concede un término adicional e improrrogable de 20 días a vencer el miércoles, 7 de octubre de 2015 a las 3:00pm para que presente su alegato. En igual término, deberá presentar su alegato suplementario especificando la página, párrafo y línea exacta de la Trans-*664cripción de la Prueba Oral Estipulada a la cual se hace referencia conforme a lo establecido en el Reglamento del Tribunal de Apelaciones.
“Transcurrido dicho término improrrogable, sin su cumplimiento, procederemos a resolver el presente caso sin el beneficio de la transcripción.
“Advertimos que el manejo del caso tal como la elevación de los autos corres-ponde al Tribunal y no a las partes, exhortamos a la compañera abogada a no inter-venir con la discreción de este Tribunal, ya que tal intervención es inadecuada e impropia”. (Citas omitidas y énfasis en el original). Apéndice, págs. 1-2.


 Petición de certiorari, pág. 8.


 La Procuradora General también señaló que el Ministerio Público pudo exa-minar el proyecto de transcripción de la prueba oral y le indicó a la defensa que no tenía objeciones en lo referente a la transcripción de los testimonios, pero sí con respecto al contenido de unos informes incluidos en la transcripción. Expresó que ya las partes estaban atendiendo esta situación, con miras a estipular cuanto antes la transcripción de la prueba. Escrito en cumplimiento de orden, pág. 3.


 A esos efectos, el inciso (B) de la Regla 29, supra, precisa que en los diez días de haber presentado el escrito de apelación, la parte apelante deberá someter una moción para indicar el método de reproducción de la prueba oral que utilizará, que sea consistente con la más rápida dilucidación del caso. Asimismo, la Regla le reco-noce discreción al Tribunal de Apelaciones para determinar el método que mejor garantice la pronta resolución de la controversia.


 La Regla 76(C), supra, también permite utilizar la regrabación preparada por el Tribunal de Primera Instancia.


 “Las transcripciones se prepararán y presentarán en la Secretaría del Tribunal de Apelaciones dentro del plazo ordenado por éste. [...] Este plazo será prorroga-ble sólo por justa causa y mediante moción debidamente fundamentada”. Regla 76(E), 4 LPRA Ap. XXII-B.


 En el inciso (A) de la Regla 77, supra, se dispone que cualquier prórroga ulterior requerirá causa justificada.


 Sobre este particular, conviene precisar que en las apelaciones criminales el primer escrito que presenta la parte apelante es el escrito de apelación; es breve y en él se consignan de forma concisa los señalamientos de error en que se fundamenta la apelación. El alegato de apelación, por su parte, es un escrito posterior más extenso en el que la parte apelante discute esos errores señalados en el escrito de apelación. H.A. Sánchez Martínez, Derecho procesal apelativo, San Juan, Ed. Lexis-Nexis de Puerto Rico, 2001, pág. 296.


 En las apelaciones criminales, el alegato del Ministerio Público, de ordina-rio, se presentará en un plazo de treinta días contados a partir de la fecha de pre-sentación del alegato del apelante. Regla 28(E) del Reglamento del Tribunal de Ape-laciones, 4 LPRAAp. XXII-B.


 Tampoco debemos perder de perspectiva que, entre la fecha en que la se instó el recurso de apelación y en la que el Tribunal de Apelaciones dictó su última orden concediendo un término improrrogable para presentar el alegato transcurrie-ron poco más de dos meses, tiempo que no resulta excesivamente largo si se toma en cuenta que el juicio duró nueve días y que el proyecto de transcripción consta de 586 páginas.